Citation Nr: 1139436	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinus problems.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hematuria.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION  

The Veteran served on active duty from August 1973 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and June 2006 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claims of service connection for sinus problems and hematuria.  

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for sinus problems was denied in an April 2002 rating decision.  The Veteran was notified of this decision and of her appeal rights.  She did not appeal the decision.  

3.  The evidence received since the April 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for sinus problems.  

4.  Service connection for hematuria was denied in a September 1997 rating decision.  The Veteran was notified of this decision and of her appeal rights.  She did not appeal the decision.  

5.  The evidence received since the September 1997 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hematuria.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service connection for sinus problems not been is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been submitted since the April 2002 rating decision and the claim of entitlement to service connection for sinus problems is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010);38 C.F.R. §§ 3.156(a) (2011).  

3.  The September 1997 rating decision that denied service connection for hematuria is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

4.  New and material evidence has not been submitted since the September 1997 rating decision and the claim of entitlement to service connection for hematuria is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010);38 C.F.R. §§ 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the July 2005 and October 2005 letters.  In the letters, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency.  The letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that she could obtain private records himself and submit them to VA.  

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In July 2005 and March 2010 letters, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claims of entitlement to service connection for sinus problems and hematuria.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011).  In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from April 1995 to October 2009.  The Veteran was also provided a VA examination in connection with her claim to reopen the previously denied claim of service connection for sinus problems.  The VA examiner reviewed the Veteran's claims file, noted her medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
VA has not provided the Veteran with an examination in connection with her claim for service connection for hematuria; however, the Board finds that VA was not under an obligation to have the Veteran examined for her claim.  The Veteran has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  For these reasons, the Board finds that VA was not under an obligation to provide an examination in connection with her claim for service connection for hematuria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Applicable Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  

Sinus Problems

At the time of the April 2002 rating decision, which denied service connection for sinus problems, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records from June 1999 to February 2002, and the Veteran's informal claim for compensation benefits.  The service treatment records showed treatment for cold symptoms, including runny nose, sore throat and congestion, with diagnoses of upper respiratory infection.  .  In the April 2002 rating decision, the RO denied the claim on the basis that her sinus condition were not considered chronic, but rather acute.  The RO also concluded that there was no relationship between her sinus problems in service and her current condition.  Thus, service connection for sinus problems was denied.  The Veteran was notified of the denial in a May 2002 letter, including her appeal rights, and she did not appeal the decision.  As such, the April 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

At the August 2011 Board hearing, the Veteran testified that she has endured ongoing problems with her sinuses since her military service.  She explained that she experiences congestion, nasal discharge, and headaches on a continuing basis.  The Veteran asserts that service connection is warranted for her current sinus problems.  

Based upon the evidence of record, the Board finds that the Veteran has not presented evidence since the April 2002 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for sinus problems.  Since the April 2002 rating decision, the evidence received into the record includes the Veteran's personal statements, VA outpatient treatment records dated April 1995 to October 2009, testimony from the August 2011 Board hearing, and results from August 2010 VA examination.  As mentioned above, the Veteran asserts that her current sinus problems are attributable to her active military service.  VA outpatient treatment records reflect continuing complaints and treatment for allergic rhinitis and sinusitis, and an August 2010 VA examiner concluded that the Veteran's sinusitis is not related to her active military service.  

While the evidence submitted in connection with her claim is new, in that it was not previously of record, it is not material, as it does not show that the Veteran's current sinusitis is related to her military service.  More importantly, the August 2010 VA examiner concluded that the sinusitis is "less likely as not" related to service.  After review of the claims file and physical examination of the Veteran, the VA examiner diagnosed her with allergic rhinitis and sinusitis.  The examiner noted that the Veteran was treated several times for upper respiratory infections while in service, which appear to be acute, but there is no medical evidence of chronic sinusitis until approximately 1998 or 1999, many years after her military service.  Clearly, this opinion is adverse to the Veteran's claim, and such adverse evidence cannot be used to reopen a claim.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for sinus problems.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


Hematuria

At the time of the September 1997 rating decision, which denied service connection for hematuria, the evidence of record consisted of the Veteran's service treatment records and VA outpatient treatment records dated April 1995 to May 1997.  In the September 1997 rating decision, the RO acknowledged that the Veteran's service treatment records reflect diagnoses and assessments of microscopic hematuria, but denied the claim because hematuria is considered not a disability for which compensation may be established.  As such, service connection for hematuria was denied.  The Veteran was notified of the denial in an October 1997 letter, including his appeal rights, and she did not appeal the decision.  As such, the September 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

During the August 2011 Board hearing, the Veteran explained that blood was found in her urine while on active duty.  She was diagnosed with hematuria and kidney disease was ruled out.  Since being discharged from service, the Veteran indicated that laboratory findings have consistently revealed blood in her urine, and she asserts that hematuria is related to her military service.  

Based upon the evidence of record, the Board finds that the Veteran has not presented evidence since the September 1997 rating decision that related to an unestablished fact necessary to substantiate the claim for service connection for hematuria.  Since the September 1997 rating decision, the evidence received into the record includes the Veteran's personal statements, VA outpatient treatment records from April 1995 to October 2009, and testimony elicited at an August 2011 hearing.  VA outpatient treatment records reflect assessments of microscopic hematuria.  More recently, in October 2009, at a VA urology consultation, the Veteran's urine tested negative for blood.  

All of the evidence received since the September 1997 rating decision was not previously submitted to VA; however, is redundant evidence already as it does not show that the Veteran's hematuria has been attributed to any diagnosed condition.  Hematuria is a symptom, defined as the presence of blood or red blood cells in the urine, and represents a clinical finding and not a disability for VA purposes.  See Stedmans Medical Dictionary 798 (27th ed. 2000); Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  There must first be evidence of a disability in order for service connection to be granted.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, the evidence does not, by itself or in connection with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.  As a result the evidence submitted in support of the Veteran's application to reopen is not new and material, and her claim on appeal is not reopened for adjudication on the merits.  

Given the foregoing, the Board finds that the newly submitted evidence to not be new and material; therefore, the Veteran's service connection claim for hematuria is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for sinus problems is not reopened; the appeal is denied.  

As new and material evidence has not been received, the claim of entitlement to service connection for hematuria is not reopened; the appeal is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


